REDMANN, Judge
(dissenting in part).
Without deciding whether Louisiana’s parol evidence exclusionary rule should govern proof in Louisiana of a Texas compromise, I would not accept plaintiff printer’s testimony that defendant — who had just lost about $6,000 of advertising revenue (from Karno) because of the printer’s poor quality printing work — should “compromise” his grievances against the printer for an $864 credit, especially when defendant had also had several other losses from the printer’s errors, including a $340 net loss on other advertisement which Karno refused to pay for.
On the other hand, the $6,000 loss was not a net loss, since expenses would have had to be paid. The amount of the net loss is not shown. I would make a rough-justice estimate of, say, $2,000 as fair recompense for defendant’s overall net losses attributable to bad printing.